UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (RULE 14a-101) SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant S Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement S Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 WESTFIELD FINANCIAL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: WESTFIELD FINANCIAL, INC. 141 Elm Street Westfield, Massachusetts 01085 (413) 568-1911 ANNUAL MEETING OF SHAREHOLDERS MAY 17, 2012 Dear Shareholder, Due to a typographical error contained in the proxy card mailed to you on or about April 11, 2012, enclosed is an updated proxy card.The proposals you will be voting upon at the Annual Meeting are: election of the four nominees named in the attached proxy statement as directors to serve on the Board of Directors for a term of office stated; approval of a non-binding advisory resolution on the compensation of our named executive officers; ratification of the appointment of Wolf & Company, P.C. as our independent registered public accounting firm for the fiscal year ending December31, 2012; and consideration of any other business properly brought before the meeting, and any adjournment or postponement thereof. The Board of Directors of Westfield Financial has determined that an affirmative vote on the above listed matters is in the best interests of Westfield Financial and its shareholders and unanimously recommends a vote “FOR” these matters. Your vote is important regardless of the number of shares you own. Voting by proxy will not prevent you from voting in person at the Annual Meeting but will assure that your vote is counted if you cannot attend. Please complete, sign and return the enclosed proxy card promptly, whether or not you plan to attend the Annual Meeting. IF YOU HAVE ALREADY SUBMITTED YOUR PROXY CARD, YOU WILL NEED TO COMPLETE A NEW PROXY CARD IN ORDER FOR YOUR VOTE TO COUNT. If you have any questions, please call us at (413) 568-1911. Sincerely, Gerald P. Ciejka Secretary Westfield, Massachusetts April 16, 2012
